DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 39-57 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 10,898,963 (Miyake).
In regards to independent claim 39 and dependent claims 40-44, 46-47, and 49-57, Miyake is directed to a brazing sheet for flux-free brazing. (Abstract) The sheet includes an outermost surface braze filler metal layer consisting of an Al-Si based alloy and an intermediate brazing filler consisting of an Al-Si-Mg-based alloy that are cladded on one or both sides of a core material. (Abstract) The product is utilized as part of an automobile heat exchanger with an aluminum alloy-made tube as the object member to be brazed. (8:8-14, Fig. 2) The aluminum-made automobile heat exchanger is obtained by incorporating the fin and the tub to a reinforcement and a header plate and by flux-free brazing. (8:8-14, Fig. 2)
The core material contains 0.1 to 3.0% Mn, 0.1 to 1.2% Si, 0.1 to 3.0% Cu, and with Al and inevitable impurities. (6:32-37) The aluminum alloy for the core may contain Fe, Mg, and Bi in known amounts. (6:32-37) Miyake explicitly teaches utilizing 3003 series alloy as the core. (8:18-21) These ranges overlap the claimed ranges. Therefore, a prima facie case of obviousness has been established. 
The intermediate brazing filler metal layer consists of an Al-Si-Mg-based alloy containing 1 to 4% Si and 0.1 to 5.0% Mg. (2:7-14) The intermediate brazing filler metal layer can contain 0.01 to 0.5% Bi. (2:22-26) These ranges overlap the claimed ranges. Also, the ranges are close to the claimed ranges so that one skilled in the art would have expected them to have the same properties. (MPEP 2144.05,I) Therefore, a prima facie case of obviousness has been established.
The outermost surface brazing filler metal layer consists of an Al-Si-based alloy, viz. a 4xxx-series aluminum, containing 4 to 12 % Si. (2:7-14) Mg and Bi are not required components within this alloy. These ranges overlap the claimed ranges. Therefore, a prima facie case of obviousness has been established. 

As to claim 45, it is desirable that the outermost surface brazing filler metal layer and the intermediate brazing filler metal layer each have a cladding ratio of 1 to 30% per each side relative to the overall thickness of the brazing sheet. (3:52-56) It is desirable for the cladding ratio of the core material to be 50% or more, in order to ensure the structural strength and dimensional accuracy of the products after brazing. (3:62-65) These ranges overlap the claimed ranges. Therefore, a prima facie case of obviousness has been established. 

As to claim 48, an aluminum alloy with Zn can be cladded as a sacrificial anticorrosion layer between any clad layers or on the core material surface wherein the brazing filler metal is not cladded. (6:50-53) This would include the series of 7xxx alloys which are aluminum alloys with zinc as the major alloying element. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel J Schleis whose telephone number is (571)270-5636. The examiner can normally be reached 10 AM to 4 PM Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel J. Schleis
Primary Examiner
Art Unit 1784



/Daniel J. Schleis/Primary Examiner, Art Unit 1784